Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the after final amendment filed on 02/05/2021.
Claims 1-2, 9, 11-12 and 19 are amended by the Applicants.
Claims 8, 10 and 18 cancelled by the Applicants.
Claims 1-7, 9, 11-17 and 19-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of software for executing code on a computing device, and an environment that enables efficiently managing data structures while considering hypothetical program states that do not change underlying stored immutable objects. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…determine that the second software instructions comprise an instruction to begin a first simulated change of the one or more immutable software nodes during runtime, an instruction to begin a second simulated change to one or more different immutable software nodes while the first simulated change is in effect, and an instruction to end the second simulated change without ending effect of the first simulated change; store the first simulated change to the one or more immutable software nodes and the second simulated change to one or more different immutable software nodes in a simulated change apparatus; using the simulated change apparatus, perform one or more operations of the second software instructions as if both the one or more immutable software nodes and the one or more different immutable software nodes had been changed in the non-transitory memory, during a period of time where each of the one or more immutable software nodes is guaranteed to retain logical immutability; and output results of the one or more operations” as recited in claim 1, “…automatically determining that the software instructions comprise an instruction to begin a first simulated change of the one or more immutable software nodes during runtime, an instruction to begin a second simulated change to one or more different immutable software nodes while the first simulated change is in effect, and an instruction to end the second simulated change without ending effect of the first simulated change; storing the first simulated change to the one or more immutable software nodes and the second simulated change to one or more different immutable software nodes in a simulated change apparatus; using the simulated change apparatus, automatically performing one or more operations of the software instructions as if both the one or more immutable software nodes and the one or more different immutable software nodes had been changed in a non-transitory memory, during a period of time where each of the one or more immutable software nodes is guaranteed to retain logical immutability; and outputting results of the one or more operations”  as recited in claim 11 and “…automatically determining that the software instructions comprise an instruction to begin a simulated change at runtime of the one or more immutable software nodes; storing the simulated change in a simulated change apparatus; using the simulated change apparatus, automatically performing one or more operations of the software instructions as if the one or more immutable software nodes had been changed in a non-transitory memory, during a period of time where each of the one or more immutable software nodes is guaranteed to retain logical immutability; determining that a performance advantage exists to simulating a change by actually changing the value of a node in memory; implementing the simulated change as an actual change of a node in physical memory while maintaining logical immutability of the node via rerouting all references to the changed node through the simulated change apparatus; and outputting results of the one or more operations” as recited in claim 21.
The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Barr et al. discloses since progress in many avenues of science depends heavily on simulated results, discrete event simulators have been the subject of much research into their efficient design and execution. This paper introduces JiST, a Java-based simulation framework that executes discrete event simulations both efficiently and transparently. Our system differs from existing work in that it embeds simulation time semantics into the Java execution model, but does so without inventing a new language, without requiring a specialized compiler and without utilizing a custom runtime. The result is a flexible simulation environment that allows sequential 
ADARSH KUMAR et al. discloses Blockchain technology is found to have its applicability in almost every domain because of its advantages such as crypto-security, transparency, immutability, decentralized data network. In present times, a smart healthcare system with a blockchain data network and healthcare 4.0 processes provides transparency, easy and faster accessibility, security, efficiency, etc. Healthcare 4.0 trends include industry 4.0 processes such as the internet of things (IoT), industrial IoT (IIoT), cognitive computing, artificial intelligence, cloud computing, fog computing, edge computing, etc. The goal of this work is to design a smart healthcare system and it is found to be possible through integration and interoperability of Blockchain 3.0 and Healthcare 4.0 in consideration with healthcare ground-realities. Here, healthcare 4.0 processes used for data accessibility are targeted to be validated through statistical simulation-optimization methods and algorithms. The blockchain is implemented in the Ethereum network, and with associated programming languages, tools, and techniques such as solidity, web3.js, Athena, etc. Further, this work prepares a comparative and comprehensive survey of state-of-the-art blockchain-based smart healthcare systems. The comprehensive survey 
Latoschik et al. discloses this article presents a platform for software technology research in the area of intelligent Realtime Interactive Systems. Simulator X is targeted at Virtual Reality, Augmented Reality, Mixed Reality, and computer games. It provides a foundation and testbed for a variety of different application models. The current research architecture is based on the actor model to support fine grained concurrency and parallelism. Its design follows the minimize coupling and maximize cohesion software engineering principle. A distributed world state and execution scheme is combined with an object-centered world view based on an entity model. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193